

116 HJ 9 IH: Proposing an amendment to the Constitution of the United States to protect the voting rights of the citizens of the United States.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 9IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Engel submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to protect the voting rights of the
			 citizens of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The President and Vice President shall be elected by the citizens of the United States. 2.No voting qualification or prerequisite to voting, nor any standard, practice, or procedure, shall be imposed or applied by Congress, or by any State or political subdivision, to deny or abridge the right of any citizen of the United States to vote. The right of the citizens of the United States to vote shall not be infringed on account of any undue burden of proof of identity or citizenship, nor by any standard, practice, or procedure implemented since the previous national election for Senator and Representative in Congress.
 3.The right of the citizens of the United States to engage in free and fair political debate shall be free from acts or expenditures by foreign persons, and from undue or anonymous influence from any person.
 4.Districts represented by members of Congress, or by members of any legislative body of any State or political subdivision, shall be geographically compact and composed of contiguous territory. No State or political subdivision shall deviate from this requirement except by reference to existing natural or political boundaries.
 5.No citizen who has reached eighteen years of age shall be barred from participating in elections for President and Vice President, or for Senator or Representative in Congress, on account of failure to register to vote.
 6.Elections for President and Vice President, and for Senator and Representative in Congress, shall be held on the Tuesday next after the first Monday in November. This day shall be designated a national holiday. No entity shall interfere with, withhold regular compensation from, or otherwise penalize the exercise of the right of any of its agents, employees, contractors, or assigns so entitled to vote on this day.
 7.Congress shall have the power to enforce this article by appropriate legislation. 8.This article shall take effect two years after the date of its ratification.
					.
		